Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 14, 2015

                                      No. 04-15-00398-CV

                                     Caroline BUSWELL,
                                           Appellant

                                                v.

THE GWSPI COMPANY, LLC, as Successor in Interest to Wilmington Trust, NA, Trustee of
                the Jeffrey P. Blanchard 2013 Family Trust,
                                  Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-06197
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
       This is an accelerated appeal from the trial court’s order denying appellant’s special
appearance. The order is date June 8, 2015. Appellant timely filed his notice of appeal on June
25, 2015. Accordingly, the reporter’s record was due ten days later on July 6, 2015 — July 5,
2015, was a Sunday. See TEX. R. APP. P. 26.1(b), 35.1(b). The record has not been filed.

         We therefore ORDER, the court reporter, Mr. Luis Duran Jr., to file the reporter’s record
in this court on or before July 24, 2015.

       We further order the clerk of this court to serve copies of this order on Mr. Duran, all
counsel, and the trial court.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court